                                   CaseUNITED
                                        2:20-cv-00221-DB
                                       UNITED STATES DISTRICT Document
                                              STATES DISTRICT           3 Filed
                                                              COURT, CENTRAL
                                                              COURT, CENTRAL     02/12/20
                                                                             DISTRICT
                                                                             DISTRICT       Page 1 of 3
                                                                                      OF CALIFORNIA
                                                                                      OF CALIFORNIA
                                                                                 CIVIL COVER
                                                                                 CIVIL COVER SHEET
                                                                                             SHEET
I. (a)
I. (a) PLAINTIFFS
       PLAINTIFFS ( Check box if you are representing yourself                        )              DEFENDANTS ( Check box if you are representing yourself
                                                                                                     DEFENDANTS                                                                           )
John Clarke                                                                                          C.R. England, Inc.



(b) County
(b) County of
           of Residence
              Residence of
                        of First
                           First Listed
                                 Listed Plaintiff Los Angeles
                                        Plaintiff Los Angeles                                       County of Residence of First Listed Defendant
(EXCEPT IN U.S. PLAINTIFF CASES)
(EXCEPT IN                                                                                          (IN
                                                                                                    (IN U.S. PLAINTIFF CASES ONLY)
                                    and Telephone Number) If you are
(c) Attorneys (Firm Name, Address and                                                                Attorneys (Firm Name, Address andand Telephone
                                                                                                                                          Telephone Number) If you are
representing yourself, provide the same information.                                                 representing yourself, provide the same information.
Taras Kick; Daniel J. Bass, TARAS KICK LAW FIRM, APC                                                Drew Hansen; Seth Goldstein; J. Randall Boyer,
815 Moraga Drive, Los Angeles, CA 90049                                                             NOSSAMAN LLP, 18101 Von Karman Ave, Ste 1800
(310) 395-2988
(310) 395-2988                                                                                      Irvine, CA 92612
                                                                                                    (949) 833-7800
                                                                                                    (949)  833-7800
                                                                                           III. CITIZENSHIP
                                                                                           III. CITIZENSHIP OFOF PRINCIPAL PARTIES-For Diversity Cases Only
                                                                                                                 PRINCIPAL PARTIES-For
                          (Place an
II. BASIS OF JURISDICTION (Place an X
                                    X in
                                      in one
                                         one box
                                             box only.)
                                                 only.)                                         (Place an X in one box for plaintiff and one for defendant)
❑ 1. U.S. Government                 ❑ 3. Federal Question (U.S.                                                          PTF         DEF                      Principal Place
                                                                                                                                              Incorporated or Principal  Place            PTF DEF
                                                                                           Citizen of This
                                                                                           Citizen of This State
                                                                                                           State                              of Business in this State                   ❑ 4❑ 4
  Plaintiff                            Government Not a Party)                                                            a     1
                                                                                                                                1❑1 1
                                                                                           Citizen of
                                                                                                   of Another
                                                                                                      Another State
                                                                                                              State             2       2     Incorporated and
                                                                                                                                              Incorporated and Principal Place            ❑    5 a
                                                                                                                                                                                               5       5
                                                                                                                                                                                                       5
                                                                                                                          ❑     2❑      2
                                                                                                                                              of Business in Another
                                                                                                                                                 Business in Another State
                                                                                                                                                                     State
❑   2. U.S. Government                    4. Diversity (Indicate Citizenship
                                          4.
                                                                                           Citizen or Subject
                                                                                           Citizen or Subject of
                                                                                                              of a
                                                                                                                 a                                                                             6❑      6
                                     0
                                                                                                                                3
                                                                                                                                3       3
                                                                                                                                        3     Foreign Nation                              ❑    6       6
    Defendant                             of Parties in Item III)                          Foreign
                                                                                           Foreign Count
                                                                                                    Country
                                                                                                         ry               ❑


IV. ORIGIN
IV. ORIGIN (Place
              (Place an
                     an XX in
                           in one
                              one box only.)
                                  box only.)
0 1. Original         2. Removed
                   El 2. Removed from
                                 from 0 3.3. Remanded
                                             Remanded from
                                                      from                   0   4. Reinstated
                                                                                 4. Reinstated or
                                                                                               or       0    5. Transferred
                                                                                                             5. Transferred from
                                                                                                                             from Another
                                                                                                                                   Another         0    6. Multidistrict
                                                                                                                                                        6. Multidistrict        0   8. Multidistrict
                                                                                                                                                                                    8. Multidistrict
       Proceeding           State Court
                            State Court                 Appellate Court
                                                        Appellate Court             Reopened
                                                                                    Reopened                    District (Specify)
                                                                                                                District (Specify)                         Litigation --
                                                                                                                                                           Litigation                  Litigation -
                                                                                                                                                                                       Litigation
                                                                                                                                                           Transfer                   Direct File

V. REQUESTED
V. REQUESTED IN
             IN COMPLAINT:
                COMPLAINT: JURY
                           JURY DEMAND:
                                DEMAND: IX Yes
                                           Yes ❑ No
                                                 No                                                    (Check "Yes"
                                                                                                       (Check "Yes" only
                                                                                                                    only if
                                                                                                                         if demanded
                                                                                                                            demanded in
                                                                                                                                     in complaint.)
                                                                                                                                        complaint.)
CLASS ACTION
CLASS  ACTION under
              under F.R.Cv.P.
                    F.R.Cv.P. 23:23:       El YesYes 111 No
                                                          No                          MONEY DEMANDED
                                                                                 ❑ MONEY           DEMANDED IN     IN COMPLAINT:
                                                                                                                       COMPLAINT: $          $ In excess of $5 million
VI. CAUSE
VI. CAUSE OF
          OF ACTION
             ACTION (Cite
                    (Cite the
                          the U.S.
                              U.S. Civil
                                   Civil Statute
                                         Statute under
                                                 under which you are
                                                       which you are filing
                                                                     filing and
                                                                            and write a brief
                                                                                write a brief statement
                                                                                              statement of
                                                                                                        of cause. Do not
                                                                                                           cause. Do not cite jurisdictional statutes
                                                                                                                         cite jurisdictional statutes unless
                                                                                                                                                      unless diversity.)
                                                                                                                                                             diversity.)
28 U.S.C. section 1332 (Diversity - Petition for Removal
VII. NATURE
VII. NATURE OF
            OF SUIT
               SUIT (Place
                    (Place an
                           an X
                              X in
                                in one
                                   one box
                                       box only).
                                           only).
           STATUTES
     OTHER STATUTES                  CONTRACT                             CONT.
                                                            REAL PROPERTY CONT.                      IMMIGRATION                    PRISONER PETITIONS                      PROPERTY RIGHTS
❑   375 False
    375 False Claims
              Claims Act
                     Act       ❑    110 Insurance
                                        Insurance            ❑        Torts to
                                                                  240 Torts to Land
                                                                               Land            ❑
                                                                                                                                      Habeas Corpus:                820 Copyrights
                                                                                                                                                                  ❑820  Copyrights
                                                                                                   462 Naturalization
                                                                 245 Tort Product                  Application                ❑                Detainee
                                                                                                                                     463 Alien Detainee            ❑    830 Patent
                                                                                                                                                                        830 Patent
    376 Qui Tam                ❑    120 Marine
                                                             ❑
❑
                                                                 Liability                         465 Other                         510 Motions
                                                                                                                                     510 Motions to
                                                                                                                                                 to Vacate
                                                                                                                                                    Vacate              835 Patent —Abbreviated
                                                                                                                                                                        835        – Abbreviated
    (31 USC
    (31 USC 3729(a))
            3729(a))                130 Miller Act           ❑    290 All Other Real               Immigration Actions               Sentence
                                                                                                                                     Sentence                                     Application
                                                                                                                                                                        New Drug Application
❑   400 State                  ❑    140 Negotiable
                                         Negotiable               Property
                                                                  Property                                                    ❑      530 General                   ❑    840 Trademark
                                                                                                                                                                        840
    Reapportionment
    Reapportionment                 Instrument                                                        TORTS                   ❑      535 Death
                                                                                                                                     535 Death Penalty
                                                                     TORTS
                                    150 Recovery of
                                                 of                                             PERSONAL PROPERTY
❑   410 Antitrust              ❑    150 Recovery                 PERSONAL INJURY                                                           Other:
                                    Overpayment &
                                    Overpayment  &
    430 Banks and Banking                                                                                                            540 Mandamus/Other
                                                                                                                                     540 Mandamus/Other                      SOCIAL SECURITY
                                    Enforcement of
                                    Enforcement of           ❑    310 Airplane                 ❑   370 Other Fraud
                                                                                                   370 Other Fraud
❑       Commerce/ICC
    450 Commerce/ICC                Judgment                                                                                  ❑      550 Civil Rights              ❑    861 HIA
                                                                                                                                                                        861 HIA (1395ff)
                                                                                                                                                                                (1395ff)
                                                             ❑    315 Airplane                 ❑   371 Truth in Lending
     Rates/Etc.
     Rates/Etc.                                                                                                                      555 Prison
                                                                                                                                         Prison Condition
                                                                                                                                                Condition
                                                                  Product Liability            ❑   380 Other Personal
                                                                                                                                     555                           ❑    862 Black
                                                                                                                                                                        862 Black Lung
                                                                                                                                                                                  Lung (923)
                                                                                                                                                                                       (923)
❑   460 Deportation            ❑    151 Medicare Act         ❑
                                                                                                   Property Damage            ❑      560 Civil
                                                                                                                                     560 Civil Detainee
                                                                                                                                               Detainee            ❑    863 DIWC/DIWW
                                                                                                                                                                        863 DIWC/DIWW (405 (g))
                               ❑ 152 Recovery
                                      Recovery of
                                                of           ❑    320 Assault, Libel
                                                                  320 Assault, Libel &
                                                                                     &
❑   470 Racketeer
    470 Racketeer lnflu-
                  Influ-                                                                                                              Conditions of                ❑
                                  Defaulted Student
                                  Defaulted  Student              Slander                      ❑   385 Property Damage
                                                                                                   385 Property  Damage                                                 864 SSID Title )NI
                                                                                                                                                                        864            XVI
    enced & Corrupt Org.                                                                                                              Confinement
                                  Loan (Excl. Vet.)          ❑    330 Fed. Employers'
                                                                  330 Fed. Employers’              Product Liability                                                865 RSI
                                                                                                                                                                        RSI (405
                                                                                                                                                                            (405 (g))
                                                                                                                                                                                 (g))
❑   480 Consumer Credit                                                                                                                                           ❑865
                               ❑ 153Recovery
                                 153Recovery of                  Liability                           BANKRUPTCY
                                                                                                     BANKRUPTCY
❑ 490
  490 Cable/Sat
      Cable/Sat TV
                 TV              Overpayment
                                 Overpayment ofof            ❑    340 Marine                                                      FORFEITURE/PENALTY                        FEDERAL TAX
                                                                                                                                                                                    TAX SUITS
                                                                                                                                                                                        SUITS
❑ 850 Securities/Com-            Vet. Benefits
                                                             ❑    345 Marine
                                                                      Marine Product
                                                                             Product
                                                                                               ❑   422 Appeal 28
                                                                                                   USC 158
                                                                                                   USC 158                    ❑      625 Drug
                                                                                                                                         Drug Related
                                                                                                                                               Related             ❑
                                                                                                                                                                            FEDERAL
                                                                                                                                                                           870 Taxes
                                                                                                                                                                               Taxes (U.S.
                                                                                                                                                                                     (U.S. Plaintiff or
    modities/Exchange
    modities/Exchange               160 Stockholders'
                                    160 Stockholders'                                                                                625                                   870
                                                                  Liability
                                    Suits
                                    Suits                                                          423 Withdrawal 28                 Seizure of
                                                                                                                                     Seizure of Property 21                Defendant)
                                                                                                                                                                           Defendant)
❑ 890
  890 Other
      Other Statutory
            Statutory                                             350 Motor Vehicle
                                                                  350 Motor                        USC 157
                                                                                                   USC                               USC 881                        ❑                    Party 26
                                                                                                                                                                           871 IRS-Third Party 26 USC
                                                                                                                                                                                                  USC
     Actions
     Actions                   ❑    190 Other
                                    190 Other                ❑    355 Motor Vehicle
                                                                  355 Motor                                RIGHTS
                                                                                                     CIVIL RIGHTS             ❑      690 Other
                                                                                                                                     690 Other                              7609
❑   891 Agricultural Acts           Contract
                                    Contract                 ❑    Product Liability            ❑   440 Other Civil Rights                   LABOR
❑   893 Environmental          ❑    195 Contract
                                        Contract
                                                                  360 Other Personal           ❑   441 Voting                 ❑      710 Fair Labor Standards
    Matters                         Product Liability
                                    Product Liability        ❑
                                                                  Injury                                                             Act
                                                                                                 442 Employment
                                                                                               ❑442
❑   895 Freedom
    895 Freedom of
                of Info.
                   Info.       ❑    196 Franchise
                                                             ❑    362
                                                                  362 Personal Injury-                                               720 Labor/Mgmt.
    Act                                                                                        ❑   443 Housing/
                                   REAL PROPERTY                  Med  Malpratice
                                                                  Med Malpratice                                                     Relations
                                                                                                   Accommodations
❑   896 Arbitration
    896                                                      ❑    365
                                    210 Land                      365 Personal Injury-
                                                                                                   445 American with                             Labor Act
                                                                                                                                     740 Railway Labor Act
❑   899 Admin.
    899  Admin. Procedures
                Procedures    ❑                                   Product Liability
                                    Condemnation                                                   Disabilities-              ❑      751 Family and Medical
                                                                                                                                                    Medical
                           of
    Act/Review of Appeal of❑                                     367Health  Care/
                                                                 367Health Care/                   Employment
                                    220 Foreclosure                                                Employment                         Leave Act
                                                                                                                                      Leave Act
    Agency Decision
    Agency  Decision                                             Pharmaceutical
                                                                 Pharmaceutical
                                    230 Rent Lease &             Personal                          446 American with          a      790 Other Labor
❑   950 Constitutionality of  ❑                                  Personal Inj
                                                                          Injury
                                                                             ury
                                    Ejectment                                                      Disabilities-Other                Litigation
    State Statutes
    State Statutes                  Ejectment                    Product Liability
                                                                                               ❑   448 Education              ❑      791 Employee Ret. Inc.
                                                             ❑    368Asbestos
                                                                                                                                      Security Act
                                                                  Personal Injury
                                                                  Product Liability
                                                                  Product
FOR OFFICE USE ONLY:                      Case Number:
                                          Case
CV-71
CV-71 (05/17)                                                                             CIVIL COVER SHEET                                             Page 1
                                                                                                                                                        Page 1 of
                                                                                                                                                               of 3
                                                                                                                                                                  3
                                                                                                                                                                           American LegalNet, Inc.
                                                                                                                                                                           www.FormsWorkFlow.com
                                                                                                                                                                           www.FonnsWorkFlow.com
                                   CaseUNITED
                                        2:20-cv-00221-DB
                                       UNITED STATES DISTRICT Document
                                              STATES DISTRICT           3 Filed
                                                              COURT, CENTRAL
                                                              COURT, CENTRAL     02/12/20
                                                                             DISTRICT
                                                                             DISTRICT       Page 2 of 3
                                                                                      OF CALIFORNIA
                                                                                      OF CALIFORNIA
                                                                               CIVIL COVER
                                                                               CIVIL COVER SHEET
                                                                                           SHEET

VIII. VENUE:
VIII. VENUE: Your answers to the questions below will determine the division     of the
                                                                        division of the Court
                                                                                        Court to
                                                                                              to which
                                                                                                 which this
                                                                                                       this case will be
                                                                                                            case will    initially assigned.
                                                                                                                      be initially assigned. This
                                                                                                                                             This initial assignment is
                                                                                                                                                  initial assignment    subject
                                                                                                                                                                     is subject
to change,
to         in accordance
   change, in accordance with
                         with the
                              the Court's
                                  Court's General
                                          General Orders,
                                                  Orders, upon review by
                                                          upon review by the
                                                                         the Court
                                                                             Court of  your Complaint
                                                                                    of your Complaint or
                                                                                                       or Notice
                                                                                                          Notice of Removal.
                                                                                                                 of Removal.

QUESTION A:
QUESTION    A: Was
               Was this
                   this case
                        case removed
                             removed
from state
from state court?
           court?                                                STATE CASE WAS PENDING IN THE COUNTY OF:                                            INITIAL DIVISION IN CACD IS:
               Yes
               Yes ❑ No  No
              0
                                                       Los Angeles,
                                                     a Los Angeles, Ventura,
                                                                     Ventura, Santa
                                                                              Santa Barbara,
                                                                                    Barbara, or
                                                                                             or San
                                                                                                San Luis
                                                                                                    Luis Obispo
                                                                                                         Obispo                                                   Western
                                                                                                                                                                  Western
If "no, " skip to Question
                  Question B.B. If
                                If "yes,"
                                   "yes," check
                                           check the
                                                 the
box  to the
box to  the right
             right that
                   that applies,
                        applies, enter
                                 enter the
                                        the            Orange
                                                     ❑ Orange                                                                                                 Southern
                                                                                                                                                              Southern
corresponding
corresponding division     in response
                  division in response to to
Question E,
Question    E, below,
                below, and
                        and continue   from there. ❑ Riverside
                            continue from              Riverside or
                                                                 or San
                                                                    San Bernardino
                                                                        Bernardino                                                                                Eastern
                                                                                                                                                                  Eastern


QUESTION B:
QUESTION    B: Is
                Is the
                   the United
                       United States,
                              States, or
                                      or          B.1. Do
                                                  B.1. Do 50%
                                                            50% or
                                                                 or more of the defendants who reside in
one of
one of its
       its agencies
           agencies oror employees,
                         employees, aa            the district
                                                  the          reside in
                                                      district reside in Orange
                                                                         Orange Co.?
                                                                                Co.?                               ❑    YES. Your
                                                                                                                        YES.  Your case
                                                                                                                                   case will
                                                                                                                                        will initially
                                                                                                                                             initially be assigned to
                                                                                                                                                       be assigned to the
                                                                                                                                                                      the Southern
                                                                                                                                                                          Southern Division.
                                                                                                                                                                                   Division.
PLAINTIFF in
PLAINTIFF   in this
               this action?
                     action?                                                                                            Enter "Southern"
                                                                                                                        Enter "Southern" in
                                                                                                                                         in response
                                                                                                                                             response to  to Question
                                                                                                                                                             Question E,
                                                                                                                                                                      E, below, and continue
                                                                                                                                                                         below, and continue
                                                                                                                             there.
                                                                                                                        from there.
                                                  check one
                                                  check one of
                                                            of the boxes to
                                                               the boxes to the
                                                                            the right
                                                                                tight
                  ❑ Yes   No
                    Yes ❑ No                                                                                         NO. Continue
                                                                                                                         Continue to
                                                                                                                                  to Question B.2.
                                                                                                                   ❑NO.              Question B.2.

                                                  B.2. Do
                                                  B.2. Do 50%
                                                            50% or
                                                                 or more
                                                                    more of   the defendants
                                                                           of the             who reside
                                                                                  defendants who         in
                                                                                                  reside in
If "no, " skip to Question C. If "yes," answer    the district reside in Riverside and/or San Bernardino           ❑    YES. Your
                                                                                                                        YES.  Your case
                                                                                                                                    case will
                                                                                                                                         will initially
                                                                                                                                              initially be assigned to
                                                                                                                                                        be assigned to the
                                                                                                                                                                       the Eastern Division.
Question B.1,
Question    B.1, at right.                        Counties? (Consider
                                                  Counties?    (Consider the
                                                                          the two
                                                                               two counties
                                                                                   counties together.)
                                                                                            together.)                  Enter "Eastern"
                                                                                                                        Enter "Eastern" in
                                                                                                                                        in response
                                                                                                                                           response to  to Question
                                                                                                                                                           Question E,
                                                                                                                                                                    E, below, and continue
                                                                                                                                                                       below, and continue
                                                                                                                             there.
                                                                                                                        from there.

                                                            of the boxes to the right.
                                                  check one of                  right .                            ❑ NO. Your case
                                                                                                                     NO. Your  case will
                                                                                                                                    will initially
                                                                                                                                         initially be
                                                                                                                                                   be assigned to the Western Division.
                                                                                                                     Enter 'Western"
                                                                                                                     Enter "Western" in
                                                                                                                                     in response
                                                                                                                                         response to to Question
                                                                                                                                                        Question E,
                                                                                                                                                                 E, below, and continue
                                                                                                                                                                    below, and continue
                                                                                                                          there.
                                                                                                                     from there.


QUESTION C:
QUESTION    C: Is
               Is the
                  the United
                      United States,
                             States, or
                                     or           C.1. Do
                                                  C.1.  Do 50%
                                                            50% oror more of the plaintiffs who reside
                                                                                 plaintiffs who reside in the
                                                                                                       in the      ❑    YES. Your
                                                                                                                        YES.  Your case
                                                                                                                                   case will
                                                                                                                                        will initially
                                                                                                                                             initially be assigned to
                                                                                                                                                       be assigned to the
                                                                                                                                                                      the Southern
                                                                                                                                                                          Southern Division.
                                                                                                                                                                                   Division.
one of
one of its
       its agencies
           agencies or
                     or employees,
                        employees, aa             district reside
                                                  district reside in
                                                                  in Orange
                                                                     Orange Co.?
                                                                             Co.?                                       Enter "Southern"
                                                                                                                        Enter "Southern" in
                                                                                                                                         in response
                                                                                                                                             response to  to Question
                                                                                                                                                             Question E,
                                                                                                                                                                      E, below, and continue
                                                                                                                                                                         below, and continue
DEFENDANT in
DEFENDANT     in this
                 this action?
                      action?                                                                                                there.
                                                                                                                        from there.
                                                            of the boxes to the right
                                                  check one of                  tight
                    Yes
                  ❑Yes       No
                             No
                                                                                                                     NO. Continue
                                                                                                                   ❑ NO. Continue to
                                                                                                                                  to Question C.2.
                                                                                                                                     Question C.2.

                                                  C.2. Do
                                                  C.2.  Do 50%
                                                            50% or
                                                                 or more
                                                                     more of  the plaintiffs
                                                                           of the            who reside
                                                                                  plaintiffs who reside in  the
                                                                                                         in the    ❑    YES. Your case will initially be assigned to the Eastern Division.
          skip to
If "no, " skip to Question D. If "yes,"
                                 "yes," answer    district reside in Riverside and/or San Bernardino                    Enter "Eastern"
                                                                                                                        Enter "Eastern" in
                                                                                                                                        in response
                                                                                                                                           response toto Question E, below,
                                                                                                                                                         Question E,        and continue
                                                                                                                                                                     below, and continue
Question C.1, at right.                           Counties? (Consider
                                                  Counties?    (Consider the
                                                                          the two
                                                                               two counties
                                                                                   counties together.)
                                                                                              together.)                from there.

                                                  check one
                                                  check one of
                                                            of the boxes to
                                                               the boxes to the
                                                                            the right
                                                                                tight                                NO. Your
                                                                                                                   ❑ NO. Your case  will initially
                                                                                                                               case will initially be
                                                                                                                                                   be assigned
                                                                                                                                                      assigned to
                                                                                                                                                               to the
                                                                                                                                                                  the Western Division.
                                                                                                                           "Western" in response to Question E, below, and continue
                                                                                                                     Enter 'Western"
                                                                                                                          there.
                                                                                                                     from there

                                                                                                                   A.
                                                                                                                   A.                           B.
                                                                                                                                                B.                               C.
                                                                                                                                                                                 C.
                                                                                                                                        Riverside or
                                                                                                                                        Riverside or San
                                                                                                                                                     San             Los Angeles,
                                                                                                                                                                     Los Angeles, Ventura,
                                                                                                                                                                                  Ventura,
QUESTION D:
QUESTION D: Location
            Location of
                     of plaintiffs
                        plaintiffs and
                                   and defendants?
                                       defendants?                                                                                     Bernardino County
                                                                                                                                                  County             Santa Barbara,
                                                                                                                                                                           Barbara, or San
                                                                                                          Orange County
                                                                                                          Orange County                Bernardino                    Santa          or San
                                                                                                                                                                      Luis Obispo
                                                                                                                                                                      Luis Obispo County
                                                                                                                                                                                  County

Indicate the
Indicate   the location(s)
               location(s) in  which 50%
                            in which  50% oror more
                                               more of  plaintiffs who
                                                     of plaintiffs      reside in
                                                                    who reside in this district
                                                                                  this district
reside. (Check
reside.  (Check upup to
                      to two
                         two boxes,   or leave
                              boxes, or  leave blank
                                                blank if
                                                      if none
                                                         none of   these choices
                                                                of these          apply.)
                                                                         choices apply.)
Indicate the
Indicate   the location(s)
               location(s) in  which 50%
                            in which  50% oror more
                                               more of
                                                     of defendants
                                                        defendants who     reside in
                                                                      who reside   in this
                                                                                      this
district reside. (Check
district reside. (Check up     to two
                           up to  two boxes,
                                      boxes, or  leave blank
                                              or leave  blank if
                                                               if none of these
                                                                  none of these choices
                                                                                 choices
apply.)
apply.)


                  D.1. Is
                  D.1. Is there
                          there at
                                at least
                                   least one answer in
                                         one answer in Column
                                                       Column A?
                                                              A?                                                  D.2. Is
                                                                                                                  D.2. Is there
                                                                                                                          there at
                                                                                                                                at least
                                                                                                                                   least one
                                                                                                                                         one answer
                                                                                                                                             answer in
                                                                                                                                                    in Column
                                                                                                                                                       Column B?
                                                                                                                                                              B?
                                      Yes
                                    ❑ Yes            No
                                                   ❑ No                                                                               Yes
                                                                                                                                    ❑ Yes           No
                                                                                                                                                  ❑ No

                     If "yes," your case will initially be assigned to the5                                         5If "yes," your case will initially be assigned to the
                                                                                                                    51f
                                  SOUTHERN DIVISION.                                                                               EASTERN DIVISION.

     Enter "Southern"
     Enter "Southern" in
                      in response
                         response to
                                  to Question
                                     Question E,
                                              E, below, and continue
                                                 below, and continue from
                                                                     from there.
                                                                          there.                                   Enter "Eastern"
                                                                                                                   Enter "Eastern" in
                                                                                                                                   in response
                                                                                                                                      response to
                                                                                                                                               to Question E, below.
                                                                                                                                                  Question E, below.
                          If "no,"
                          If "no," go
                                   go to
                                      to question D2 to
                                         question D2 to the right.
                                                        the right.                                           If "no,"
                                                                                                             If "no," your
                                                                                                                      your case
                                                                                                                           case will
                                                                                                                                will be
                                                                                                                                     be assigned to the WESTERN DIVISION.

                                                                                                                          "Western" in
                                                                                                                    Enter 'Western" in response
                                                                                                                                       response to
                                                                                                                                                to Question
                                                                                                                                                   Question E,
                                                                                                                                                            E, below.
                                                                                                                                                               below.


QUESTION E:
QUESTION E: Initial
            Initial Division?
                    Division?                                                                                                  INITIAL DIVISION IN
                                                                                                                               INITIAL DIVISION IN CACD
                                                                                                                                                   CACD

Enter the
Enter the initial
          initial division
                  division determined by Question
                           determined by          A, B,
                                         Question A, B, C,
                                                        C, or D above:
                                                           or D above:              y                                                 WESTERN
                                                                                                                                      WESTERN
QUESTION F:
QUESTION F: Northern
            Northern Counties?
                     Counties?
Do 50%
Do     or more
   50% or more of
               of plaintiffs
                  plaintiffs or defendants in
                             or defendants in this
                                              this district reside in
                                                   district reside in Ventura,
                                                                      Ventura, Santa
                                                                               Santa Barbara,
                                                                                     Barbara, or
                                                                                              or San
                                                                                                 San Luis
                                                                                                     Luis Obispo
                                                                                                          Obispo counties?
                                                                                                                 counties?                                   Yes
                                                                                                                                                           ❑ Yes             a   No
                                                                                                                                                                                 No
CV-71 (05/17)
CV-71 (05/17)                                                                      CIVIL COVER SHEET                                            Page 2 of 3       American LegalNet, Inc.
                                                                                                                                                                  www.FormsWorkFlow.com
                                                                                                                                                                  www.FonnsWorkFlow.com
                                                                                                                                                              •
                                   CaseUNITED
                                        2:20-cv-00221-DB
                                              STATES DISTRICT Document  3 Filed
                                                              COURT, CENTRAL     02/12/20
                                                                             DISTRICT       Page 3 of 3
                                                                                      OF CALIFORNIA
                                                                               CIVIL COVER SHEET

IX(a). IDENTICAL CASES: Has this action been previously filed in this court?                                                                        El NO                ❑ YES

        If yes, list case number(s):

IX(b). RELATED CASES: Is this case related (as defined below) to any civil or criminal case(s) previously filed in this court?
                                                                                                                             El NO                                       ❑ YES

        If yes, list case number(s):


         Civil cases are related when they (check all that apply):

                ❑ A. Arise from the same or a closely related transaction, happening, or event;

                ❑ B. Call for determination of the same or substantially related or similar questions of law and fact; or

                ❑ C. For other reasons would entail substantial duplication of labor if heard by different judges.

         Note: That cases may involve the same patent, trademark, or copyright is not, in itself, sufficient to deem cases related.



         A civil forfeiture case and a criminal case are related when they (check all that apply):
                ❑ A. Arise from the same or a closely related transaction, happening, or event;

                ❑ B. Call for determination of the same or substantially related or similar questions of law and fact; or

                ❑    C. Involve one or more defendants from the criminal case in common and would entail substantial duplication of labor
                     if heard by different judges.


X. SIGNATURE OF ATTORNEY
(OR SELF-REPRESENTED LITIGANT): /S/ DREW HANSEN
                                /S/ DREW HANSEN                                                                                                February 12,
                                                                                                                                         DATE: February 12, 2020
                                                                                                                                                            2020

Notice to Counsel/Parties: The submission of this Civil Cover Sheet is required by Local Rule 3-1. This Form CV-71 and the information contained herein
neither replaces nor supplements the filing and service of pleadings or other papers as required by law, except as provided by local rules of court. For
more detailed instructions, see separate instruction sheet (CV-071A).




Key to Statistical codes relating to Social Security Cases:

      Nature of Suit Code Abbreviation                            Substantive Statement of Cause of Action
                                                     All claims for health insurance benefits  (Medicare) under
                                                                                      benefits (Medicare)    under Title
                                                                                                                     Title 18,  Part A,
                                                                                                                           18, Part  A, of the Social
                                                                                                                                        of the Social Security
                                                                                                                                                      Security Act,
                                                                                                                                                               Act, as
                                                                                                                                                                    as amended.
                                                                                                                                                                       amended. Also,
                                                                                                                                                                                  Also,
        861                 HIA                      include claims
                                                     include  claims by
                                                                     by hospitals, skilled nursing
                                                                        hospitals, skilled nursing facilities,
                                                                                                   facilities, etc., for certification
                                                                                                               etc., for certification as
                                                                                                                                       as providers  of services
                                                                                                                                           providers of services under  the program.
                                                                                                                                                                 under the  program.
                                                          U.S.C. 1935FF(b))
                                                     (42 U.S.C.   1935FF(b))

         862                        BL               All claims for "Black Lung" benefits under Title
                                                                                                Title 4,
                                                                                                      4, Part
                                                                                                         Part B,
                                                                                                              B, of the Federal
                                                                                                                 of the Federal Coal
                                                                                                                                Coal Mine
                                                                                                                                     Mine Health
                                                                                                                                          Health and
                                                                                                                                                 and Safety
                                                                                                                                                     Safety Act
                                                                                                                                                            Act of
                                                                                                                                                                of 1969.
                                                                                                                                                                   1969. (30
                                                                                                                                                                         (30 U.S.C.
                                                                                                                                                                             U.S.C.
                                                     923)
                                                     923)

         863                                         All claims filed by insured workers for
                                                                                           for disability insurance benefits
                                                                                               disability insurance           under Title
                                                                                                                    benefits under  Title 2
                                                                                                                                          2 of
                                                                                                                                            of the Social Security
                                                                                                                                               the Social Security Act,
                                                                                                                                                                   Act, as
                                                                                                                                                                        as amended;
                                                                                                                                                                           amended; plus
                                                                                                                                                                                    plus
                                    DIWC             all claims filed for child's
                                                                          child's insurance
                                                                                  insurance benefits
                                                                                            benefits based
                                                                                                     based onon disability.
                                                                                                                disability. (42
                                                                                                                            (42 U.S.C.
                                                                                                                                U.S.C. 405
                                                                                                                                       405 (g))
                                                                                                                                            (g))

         863                        DIWW             All claims filed for widows or widowers insurance benefits based on disability under Title 2 of the Social Security Act, as
                                                     amended. (42
                                                     amended.    (42 U.S.C.
                                                                     U.S.C. 405
                                                                             405 (g))
                                                                                 (g))

                                    SSID                        for supplemental
                                                     All claims for supplemental security
                                                                                 security income
                                                                                          income payments
                                                                                                 payments based
                                                                                                          based upon
                                                                                                                upon disability filed under
                                                                                                                     disability filed under Title
                                                                                                                                            Title 16
                                                                                                                                                  16 of
                                                                                                                                                     of the
                                                                                                                                                        the Social
                                                                                                                                                            Social Security
                                                                                                                                                                   Security Act,
                                                                                                                                                                            Act, as
                                                                                                                                                                                 as
         864                                         amended.
                                                     amended.

                                                                    retirement (old
                                                     All claims for retirement (old age)
                                                                                    age) and
                                                                                         and survivors
                                                                                             survivors benefits under Title
                                                                                                       benefits under Title 2
                                                                                                                            2 of the Social
                                                                                                                              of the Social Security
                                                                                                                                            Security Act,
                                                                                                                                                     Act, as
                                                                                                                                                          as amended.
                                                                                                                                                             amended.
         865                        RSI              (42 U.S.C.
                                                          U.S.C. 405
                                                                 405 (g))
                                                                      (g))




CV-71
CV-71 (05/17)                                                                      CIVIL COVER SHEET                                                                      Page 3 of 3

                                                                                                                                                              American LegalNet,
                                                                                                                                                              American LegalNet, Inc.
                                                                                                                                                                                 Inc.
                                                                                                                                                              www.FormsWorkFlow.com
                                                                                                                                                              www.FonnsWorkFlow.com
